Citation Nr: 1036255	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran had also perfected an appeal of a denial of service 
connection for a low back disability.  In a March 2009 rating 
action, the RO granted service connection for osteoarthritis of 
the lumbar spine and status post lumbar laminectomy (10%, 
effective from April 18, 2002).  The Veteran has not disagreed 
with either the rating, or effective date, assigned to this 
disability.  Therefore, no issue pertaining to the Veteran's low 
back is currently in appellate status before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2005, the Veteran requested to testify at a hearing 
conducted before a Veterans Law Judge at the RO.  A hearing was 
therefore scheduled in August 2009, to be held at the Montgomery 
RO.  However, in an August 2009 statement, the Veteran withdrew 
his request for a hearing.  See 38 C.F.R. § 20.704(e) (2009).  
Thus, the Board will proceed with appellate review.

In August 2009, the Board remanded this claim for further 
development.  Following completion of the actions requested 
therein and a continual denial of the issue, the claim was 
returned to the Board for further appellate consideration.  

In the August 2009 remand, the Board noted that, in April 2002, 
the Veteran had raised the issue of entitlement to service 
connection of residuals of cancerous growths on his head.  As 
that claim was not inextricably intertwined with the current 
appeal and had not been adjudicated by the RO, the Board referred 
the issue to the agency of original jurisdiction (AOJ) for 
appropriate action.  A complete and thorough review of the claims 
folder indicates that the AOJ has not considered this referral.  
Thus, the matter is, once again, referred to the AOJ for 
appropriate action.  
FINDING OF FACT

Competent evidence of record does not show that the Veteran has 
been diagnosed with a psychiatric disability, to include PTSD, at 
any time during the pendency of this appeal. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court held that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in September 2002 informed him of the 
first three elements of service connection, and of the Veteran's 
and VA's respective duties for obtaining relevant evidence in 
support of his claim.  However, it did not provide notice 
regarding the degree of disability or the effective date.  This 
deficiency was cured by a March 2006 letter notifying the Veteran 
of these last two elements.  Although it was not sent prior to 
initial adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and supplemental 
statements of the case (SSOCs) were issued in March 2009 and 
later in August 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

Of particular significance here is the fact that, in a March 2010 
letter, the Veteran indicated that he had no other information or 
evidence to submit in support of this claim.  He specifically 
asked that a decision be made on his claim as soon as possible.  
Thus, the Board concludes that the duty to notify has been 
satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained to the extent possible.  In January 
2010 VA requested the Veteran's Social Security Administration 
(SSA) records.  However, in a February 2010 response to this 
request, SSA indicated that these records did not exist and that 
further efforts to obtain them would be futile. The Veteran has 
not identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  [In 
fact, as previously stated herein, in March 2010, the Veteran 
indicated that he had no other information or evidence to submit 
in support of this claim.]  

In this regard, the Board notes that, in its August 2009 remand, 
the Board instructed the AOJ to obtain the Veteran's VA treatment 
records dated after April 2006.  These records have been obtained 
and associated with the claims file.  Thus, the AOJ substantially 
complied with the Board's remand directive.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial rather than strict compliance with 
the Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board 
concludes that the duty to assist has been satisfied with respect 
to obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, in accordance with the Board's August 2009 remand 
directive, the RO provided the Veteran with an appropriate 
examination in November 2009.  The Board finds that the VA 
examination obtained in this case is adequate for the purpose of 
making a decision on this claim, as the examiner reviewed the 
claims file, including the medical records contained therein, 
took down the Veteran's reported history, thoroughly examined the 
Veteran, and provided a complete rationale for his finding that 
the Veteran did not have a psychiatric disorder.  In this regard, 
the Board acknowledges that the examiner did not provide an 
opinion as to whether there was a nexus between a psychiatric 
disorder and the Veteran's period of service, as instructed in 
the August 2009 remand.  However, in light of the examiner's 
finding that the Veteran did not have a psychiatric disorder, 
this issue has become moot, and an opinion is not warranted.  
Therefore, the Board will not remand this claim again for a nexus 
opinion when there is no indication that the Veteran has a 
current disability.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  Further, the 
Board finds that there has been substantial compliance with its 
August 2009 remand directive.  See Stegall, 11 Vet. App. at 271; 
D'Aries v. Peake, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Analysis

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder, to include PTSD, as a result of his 
service in Vietnam.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a disability on a 
direct basis, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The determination as to whether elements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009), 
credible supporting evidence that the claimed in- service 
stressor(s) actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f) (2009). 

The Board notes that, during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended effective July 13, 
2010.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. 
§ 3.304(f)).  The amendment liberalizes in some cases the 
evidentiary standard for establishing the required in-service 
stressor.  Id.  However, as will be discussed below, the Board 
finds that the Veteran has not been diagnosed with PTSD during 
the pendency of this claim.  Therefore, this amendment is not 
relevant to the present appeal. 

Of particular significance in this case is the fact that the 
Veteran's service treatment records and post-service VA and 
private treatment records are negative for evidence of PTSD or 
any other psychiatric disorder.  Specifically, in September 2003, 
the Veteran underwent a VA examination in connection with his 
claim.  At the examination, the Veteran reported that he had 
never seen a psychiatrist in the past and was not taking any 
medication for emotional problems.  The Veteran denied having any 
specific problems regarding nightmares or flashbacks.  He also 
denied experiencing any particular stressor while in Vietnam.  He 
stated that he sleeps about 7 to 8 hours a night but felt that he 
did not get sound sleep.  He further reported that his appetite 
was good and that his energy was "okay."  

On examination, the Veteran was found to be neatly dressed and 
groomed.  He was cooperative, pleasant, and verbal.  His speech 
was coherent, relevant, logical, and goal directed.  His affect 
was appropriate.  There was no looseness of associations and no 
evidence of psychosis.  He denied depression.  His memory was 
intact for recent and remote events.  His insight and judgment 
were fair.  His mood was mildly anxious.  The examiner diagnosed 
the Veteran with a mild anxiety disorder.  The examiner found 
that the Veteran did not have PTSD as the Veteran denied having 
nightmares, flashbacks, or any stressor related to his Vietnam 
experiences.  The examiner characterized the Veteran's social 
impairment as mild and his industrial impairment as mild to non-
existent.  The Veteran was assigned a GAF score of 70.  According 
to the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), a 
score in the range of 61-70 signifies there are "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  

The Board notes that, while the Veteran apparently did not report 
any in-service stressors in the September 2003 VA examination 
report, he has reported such stressors elsewhere, as in a 
February 2003 statement.  Nevertheless, the examiner's finding 
that the Veteran did not have PTSD was based only in part on the 
absence of reported in-service stressors.  It was also based on 
the fact that the Veteran denied experiencing any symptomatology 
indicative of PTSD, such as nightmares or flashbacks.  Thus, 
there is no indication that the examiner would have diagnosed 
PTSD even if the Veteran had reported such stressors. 

The November 2009 VA examination report reflects that the Veteran 
was neatly dressed and groomed.  His speech, psychomotor 
activity, thought process and thought content were unremarkable.  
His attitude was cooperative and friendly.  His affect was 
appropriate and his mood appeared to fall within normal limits.  
With respect to the Veteran's attention, he was easily distracted 
and could not perform serial 7's or spell a word forward or 
backward.  His remote, recent, and immediate memory was normal.  
The Veteran did report sleep impairment, stating that he had 
difficulty attaining and maintaining sleep in the past.  However, 
these symptoms had improved since he was prescribed a CPAP 
(continuous positive airway pressure) machine for sleep apnea.  
He reported nightmares regarding a variety of topics on occasion.  
It was noted that the Veteran had recently retired.  After 
reviewing the claims file and examining the Veteran, the examiner 
concluded that the Veteran did not have a psychiatric disorder 
and thus did not render a diagnosis.  The examiner explained that 
the Veteran presented as honest and forthcoming and denied 
ongoing psychiatric problems.  The examiner found that the 
Veteran's reports and demeanor were consistent with this premise.  

The Board finds that the preponderance of the evidence weighs 
against the establishment of a clinically diagnosed psychiatric 
disorder, to include PTSD.  In this regard, the Board notes that 
the absence of a psychiatric disorder in the November 2009 VA 
examination report does not preclude a finding that the Veteran 
had a psychiatric disorder during the pendency of the present 
claim.  Specifically, in McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007), the Court held that the requirement of a current 
disability is satisfied if the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of a claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  

However, the Board finds that the September 2003 examination 
report does not establish the presence of a psychiatric disorder 
at that time, and thus there is no competent evidence that the 
Veteran ever had a psychiatric disorder during the course of this 
claim.  With respect to the September 2003 VA examination, the 
Veteran did not report any symptomatology related to a 
psychiatric disorder, no symptomatology was noted on examination 
of the Veteran, and the Veteran denied ever seeing a psychiatrist 
or taking medications for a mood disorder.  The only apparent 
basis for the examiner's "diagnosis" of a "mild anxiety 
disorder" was the fact that the examiner found the Veteran's 
mood to be "mildly anxious" at the time of the examination.  
This fact is not sufficient to establish a disability absent 
underlying clinical findings or some suggestion that the 
Veteran's anxious mood was excessive (its characterization as 
being "mild" suggests just the opposite) or inappropriate for 
the situation.  Likewise, the examiner did not give a rationale 
for the diagnosis of an anxiety disorder, or for the finding that 
the Veteran had mild social impairment and mild symptoms, as 
indicated by the GAF score of 70.  See Nieves-Rodriguez, 22 Vet. 
App. 295, 304 (2008) (holding that the probative value of a 
medical opinion comes from its reasoning, and therefore neither a 
VA medical examination report nor a private medical opinion is 
entitled to any weight if it contains only data and conclusions).  

Accordingly, the Board finds that this examination does not 
establish that the Veteran had a psychiatric disorder during the 
pendency of this claim.  It is within the province of the Board 
to make this determination.  See Hayes v. Brown, 5 Vet App 60 
(1993) (holding that VA is not bound to accept any opinion from a 
VA examiner, private physician, or other source concerning the 
merits of a claim); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings); Sklar v. Brown, 5 Vet. App. 140 (1993) 
(holding that the weight of a medical opinion may be less if it 
is ambivalent as to exact diagnosis, or if the examiner is not a 
specialist, fails to explain the basis for an opinion, or treated 
the person only briefly or for unrelated conditions).  

The fact that the November 2009 VA examination was negative for a 
finding of a current psychiatric disorder further supports a 
finding that the Veteran did not have a psychiatric disorder at 
the time of the September 2003 VA examination.  The Board gives 
more weight to this examination than to the September 2003 VA 
examination report as it is based on both a review of the 
Veteran's claims file and a thorough examination of the Veteran, 
and is supported by an adequate rationale for the examiner's 
findings.  By contrast, the September 2003 VA examiner did not 
review the claims file and did not offer a rationale in support 
of the finding that the Veteran had a clinically diagnosable mild 
anxiety disorder simply because his mood was "mildly anxious" 
at the time of the examination when there were no other findings 
in the examination report indicative of a psychiatric disorder.  
See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the 
preponderance of the competent evidence weighs against a finding 
that the Veteran has had a psychiatric disorder, to include PTSD, 
at any point during the pendency of this claim. 

The Board acknowledges the Veteran's contention that he has a 
current psychiatric disorder.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  It is then for the Board to determine 
the credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  However, the Veteran, as a lay person, has not been 
shown to have the requisite medical knowledge or training to be 
capable of diagnosing a medical disorder or rendering an opinion 
as to the cause or etiology of a disorder unless such can be 
determined based on readily observable symptoms alone.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Washington, 
19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  Thus, the 
Board cannot consider as competent evidence the Veteran's opinion 
that he currently has a psychiatric disorder as this is a 
determination that is medical in nature and therefore requires 
medical expertise.  See id.; Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board does not doubt that the Veteran experienced events 
during his period of service in Vietnam which have deeply 
affected him.  [In this regard, the Board notes that the 
Veteran's service personnel records reflect his receipt of the 
Vietnam Medal With Fleet Marine Force Combat Insignia With Three 
Bronze Stars.]  

However, the preponderance of the evidence weighs against a 
finding that the Veteran has a clinically established psychiatric 
disorder as a result of these experiences.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a psychiatric disorder, to include PTSD, must be denied.  See 
8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


